Appellant was convicted in the Criminal District Court of Tarrant county of aggravated assault, and his punishment fixed at a fine of $250.
Appellant was indicted for an assault with intent to commit murder, and upon trial the court submitted the issue of aggravated assault and by the verdict of the jury he was found guilty of the lesser offense. He and prosecuting witness Clark were next door neighbors and between them had arisen an unfortunate feeling which seems to have been founded on the acts of their respective children. The men had a wordy altercation several months prior to the difficulty which formed the basis of the instant prosecution, and personally had nothing afterward to do with each other until the day of this occurrence. Their wives and children, however, seem to have bad other trouble. The wife of Mr. Clark testified to a passage of rather warm words on the morning of this difficulty and while her husband was absent. About 8:30 or 9 o'clock Mr. Clark came to his home and while in his yard was accosted by appellant, and after an exchange of intemperate words, according to the State witnesses, appellant drew a pistol and presented it accompanied by a threat of its use, upon which Mr. Clark proceeded to pick up a brickbat or two and appellant shot. Clark threw his brickbats and struck appellant in the head. Appellant shot again striking Clark in the leg. Both men were carried to the hospital.
The transcript contains two bills of exception, the first complaining of the refusal of the learned trial judge to permit appellant to testify as to whether he had ever had any trouble before this and as to whether he had even been arrested previous to this. Inasmuch as the conviction was of a misdemeanor it is not thought worth while to discuss the admissibility of this testimony in its relation to a suspended sentence. In view of the verdict the testimony appears wholly immaterial.
Appellant also has an exception to the action of the trial court in submitting the question of provoking the difficulty. Prosecuting witness testified that he had three little boys and that after indulging in some acrimonious reflections in the conversation preceding the assault, appellant informed him that he had observed said little boys in a garage with a little girl with their pants down and endeavoring to have intercourse with her. Prosecuting witness said that he fixed his eyes upon appellant when this information was vouchsafed, and thereupon appellant remarked, "I guess you think I am a liar," and that he, prosecuting witness, remarked that he thought he was a damn liar. Appellant was armed with a pistol, and, according to State witnesses, immediately proceeded to draw said pistol and threaten to shoot prosecuting witness. There seems no sort of question of the fact that appellant sought an interview with prosecuting witness and engaged in a conversation which led *Page 211 
up to the difficulty. The rule seems to be well settled that when the accused intending to bring on a difficulty uses abusive or insulting language to the prosecuting witness, or the deceased, in a homicide case, or indulges in words or conduct calculated to bring on a difficulty, and an assault upon the accused takes place, the question as to whether the language and conduct of the accused brought on or caused the assault is one for the jury, and it is not improper to submit in the charge the issue of provoking the difficulty.
The evidence of appellant and his wife and some others was favorable to the conclusion of innocence; that of the prosecuting witness, his wife and other witnesses to the conclusion of guilt. The matter has been settled by the verdict of the jury, and believing no error appears in the record, and that we are without authority to conclude the verdict not supported by the testimony, the judgment of the trial court will be affirmed.
Affirmed.
                          ON REHEARING.                         June 27, 1923.